HESTER, Judge,
dissenting:
I dissent. The facts of the case are not in dispute. On July 8, 1973 appellant and a companion held-up, at gun point, a White Tower in Philadelphia. Both men were apprehended shortly thereafter in an automobile driven by appellant. The currency and the gun were in appellant’s automobile. Both men were returned to the scene and positively identified. Shortly following the denial of a Motion to Suppress, appellant’s co-defendant entered a plea of guilty. The witnesses were present; the appellant was present. Appellant’s private counsel then negotiated a plea of guilty to criminal conspiracy and robbery and the Commonwealth agreed to a sentence of six months to 10 years. Appellant entered his plea, was sentenced, and was thereafter released at the end of six months. He violated his parole and is back in the institution serving the balance of his maximum term.
Having violated his parole appellant has now, by Order of the Pennsylvania Supreme Court, filed a PCHA petition seeking to withdraw his plea. The majority would grant his request based upon the alleged failure of the sentencing court to explain the elements of the crimes of conspiracy and robbery. I would deny the request. I would affirm on the *366logical, well-reasoned Opinion of Judge Blake of the court below.